PER CURIAM.
Plaintiff sought to sue the defendants, individually, and not as government officials, for damages arising out of an alleged illegal arrest and false imprisonment and for defamation of his character. He attempted to serve the summons and complaint on said defendants by service on the United States District Attorney for the Northern District of Illinois by leaving a copy with the assistant United States District Attorney in Chicago. Both defendants live in Washington, D. C.
Defendants appeared specially and moved to set aside the service.
The court granted their motion.
The Rules and the decisions made the ruling of the District Court imperative. Rule 4 (d) (1) of the Rules of Civil Procedure for the District Courts of the United States, 28 U.S.C.A. following section 723c; Robertson v. Railroad Labor Board, 268 U.S. 619, 622, 45 S.Ct. 621, 69 L.Ed. 1119; Nesbit Fruit Products, Inc. v. Wallace et al., D.C., 17 F.Supp. 141, 143; Blank v. Bitker, 7 Cir., 135 F.2d 962, 965; Title 28 U.S.C.A. § 112(a).
The order setting aside the service is affirmed.